Citation Nr: 1236882	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied a claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151.  

This claim was remanded in April 2011 for a clearer VA examination opinion and in February 2012 for a travel Board hearing.  As explained further below, there has been substantial compliance with the remands.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has any additional disability following surgery of the right great toe and is against a finding that the Veteran experienced additional right great toe disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault from VA medical treatment, or the result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional right great toe disability is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In a July 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disability.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the July 2008 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  Two VA examiner opinions were given in conjunction with his claim.  The Board finds the August 2011 examination report to be fully adequate.  

This claim was remanded in April 2011 for a VA examination and opinion and in February 2012 for a Board hearing.  The Veteran had submitted a November 2011 request for a hearing; the Veteran requested a hearing location convenient to his home.  In the February 2012 remand, the Board informed him that the location of the hearing in the field was determined by the RO.  

In a June 2012 phone contact record, the Veteran said he would like to have a hearing closer to his home as the local RO was located six hours away.  He was sent a letter in July 2012 stating that his hearing was scheduled at the RO on August 15, 2012.  He was told to notify the office immediately if he would be unable to attend his hearing.  He was to submit his request to the RO in writing and explain why he would need a new date.  He was informed that if he missed his hearing the Board would consider his hearing request withdrawn unless there was a reason given.  Appropriate contact information was provided in this letter.  

The Veteran failed to report to the hearing.  A July 2012 letter from the Veteran's representative is in the file (date stamped and received by the RO on August 15, 2012).  This letter again informed the Veteran of his hearing time and asked him if he was going to attend.  He checked "no" and wrote: "send to Washington for hearing" on the form.  

The Board finds the Veteran's hearing request has been withdrawn.  He was fully informed of what he needed to do if he could not attend the August 2012 hearing and that his hearing would be at the RO.  He gave no reason for missing this hearing.  Another remand is not warranted.  The August 2012 scheduled hearing was the second scheduled hearing which the Veteran did not attend; the first was in February 2011.  The duties to notify and to assist have been met.  

Legal Criteria and Analysis

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011), if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See also 38 C.F.R. §§ 3.361, 3.800(a) (2011).  

Claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection; there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A disability is qualifying if such disability was not the result of the veteran's willful misconduct.  Id.  Important for this case is that it must be caused by medical or surgical treatment furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A).  38 U.S.C.A. § 1151(a)(1).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical and surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

In addition to the above, the proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it first must be shown that the medical treatment caused the veteran's death.  38 C.F.R. § 3.361(c) & (d) (2011).  

Actual causation is required and to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361 (2011).  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish cause.  Id.  Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by surgical treatment or examination.  38 C.F.R. § 3.361(c)(3) (2011).  

If causation is shown, then other elements must be established.  See 38 C.F.R. § 3.361(d)(1)-(2) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability, it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  Id.  

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by medical or surgical treatment furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical or surgical treatment, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

In Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) the Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In his July 2008 claim, the Veteran said his toe problem began on January 1, 2006.  He said his big toe on his right foot was "disconnected" due to a surgical procedure in which the doctor at the VA medical center (VAMC) made a mistake.  The doctor "disconnected the toe."  He did not elaborate further in an August 2008 statement: "Big toe/right foot disconnected due to surgical procedure."  The date given by the Veteran this time was October 8, 2004.  

The Veteran is competent to state his right great toe symptoms under 38 C.F.R. § 3.159(a)(2).  However, he has only said his right great toe was "disconnected."  The records in the file, as explained below, do not substantiate the assertion that his toe is not connected to the rest of his foot.  The Board finds although the Veteran would be competent to state his symptoms he has not done so in a meaningful or credible way.  Caluza, 7 Vet. App. at 511.  He is not competent to attribute current right great toe disability to improper medical care or unforeseeable results of that care.  His statements are assigned little weight.  

An April 2004 VA podiatry note shows an assessment of right hallux limitus rigidus.  The podiatrist discussed with the patient conservative and surgical therapies for the condition including all associated risks, outcomes, and benefits.  The Veteran's consent for surgery was verified.  An X-ray (weight-bearing views) showed moderate degenerative changes in the first metatarsalphalangeal (MPJ) joint, with partial obliteration of the joint space.  There was no acute fracture or dislocation.  Soft tissues were unremarkable, but a small plantar calcaneal spur formation was seen.  A May 2004 VA operative report showed a diagnosis of right first metacarpophalangeal joint osteoarthritis; the procedure was right first MPJ fusion.  The report shows that the Veteran had progressively worsening pain from the MPJ and it was determined that the condition was unlikely to respond to conservative measures secondary to the severity of the arthritis.  The Veteran chose surgical intervention.  Another VA podiatry brief operative record showed the Veteran had degenerated articulated cartilage with osteophyte formation.  A post surgery x-ray showed changes in the right foot with mild tissue swelling along the dorsum of the foot.  

In June 2004, a VA podiatry record showed the Veteran complained of sharp throbbing intermittent pain over fusion site.  There was non-pitting edema of the hallux and medial distal forefoot.  It was noted that an X-ray report showed a questionable lifting of the plate over the base of the phalanx compared to previous views.  Otherwise, fixation was intact and the fusion site was healing well.  There was good alignment.  By August, a VA podiatry record showed there was still some edema.  

In September, a VA X-ray showed signs of progressive healing and good alignment of the fragments.  A September 7, 2004 VA podiatry record again showed edema.  There was no pain.  X-rays showed the plate was broken, but bone alignment was well-maintained.  The Veteran had been doing a lot of active walking and was told to wear his CAM walker at all times.  On September 24th, the Veteran returned to VA podiatry.  He had not been wearing the walker at all since his last visit.  It was noted that the Veteran was mildly symptomatic.  An X-ray from this date showed post-surgical changes in the MPJ with a broken metallic fixation plate.  

At an October 8, 2004 VA history and physical examination podiatry appointment, the clinician noted the X-ray results showing a broken plate.  "[The Veteran] is a very active gentleman, has broken the plate in 1st MPJ, complains of painful hardware, requesting surgical correction."  There was good fusion in the MPJ.  All indications, risks, benefits and possible complications of surgery were discussed; there was no explicit or implied guarantees given.  On the 12th, a VA X-ray showed the hardware was removed.  The Veteran returned on October 20th for evaluation.  He was pain free since two days after surgery.  He had a stable, satisfactory, post-operative course with good fusion.  

In November 2004, a VA X-ray showed a stable appearance of the right foot.  A podiatry record from the same date showed a satisfactory post-operative course.  The toe was well-healed with no symptoms except for mild edema after walking about a mile.  In March 2006, a VA podiatrist treated the Veteran for a right ingrown toenail.  In October 2008, a VA primary care record showed the Veteran had no toe complaints.  He had diabetes mellitus and was started on insulin that visit.  His extremities were examined, as would be expected for a person who has diabetes mellitus.  There was no orthopedic complaints.  There was no edema, normal pulses bilaterally and his skin appearance was grossly normal.  The Veteran needed to lose weight.  

A VA examiner reviewed the file in June 2011; including treatment records.  Unfortunately, the examiner only gave a summary opinion without rationale.  She stated that the claims file did not contain information documenting that the Veteran had a right foot disability due either to the right foot first MPJ arthrodesis with screw and plate fixation in May 2004 and/or the right foot surgical hardware removal in November 2004.  The only rationale given was "res ipsa loquitor"; a Latin phrase for "the thing speaks for itself."  

In August 2011, another examiner reviewed the file, provided excerpts of the relevant treatment records, and provided a reasoned opinion.  Included was a February 2009 VA podiatry note which showed that although the Veteran originally complained of a painful callus on the bottom of his right hallux or great toe, he then denied pain.  He said it was annoying when he was wearing slippers at his home.  He did not have an antalgic gait.  A physical examination was largely normal.  A hyperkeratotic lesion of the right plantar hallux was observed and there was a healed incision on the right dorsal first MPJ.  There was no pain on palpation over the right hyperkeratosis lesion and there was no range of motion for the first MPJ fusion.  An X-ray showed the fusion with removed hardware.  The assessment was hyperkeratotic lesion of the right plantar hallux and a healed arthrodesis of the right first MPJ.  The examiner also noted April, September and October 2004 and March 2006 VA records.  

The examiner provided a summary of the Veteran's great right toe status.  Essentially, the Veteran had hallux rigidus and a degenerative cartilage articulation; arthrodesis was completed in May 2004.  The pain resolved and the Veteran was walking up to one mile three months after surgery.  After edema persisted and a fractured plate was shown, it was removed in September 2004.  Two months afterwards, in November 2004, he had no pain and no swelling.  He currently had only a callus formation that was annoying and not disabling.  The examiner went on to explain that a callus can form by natural progression of hallux rigidus whether he had surgery or not.  Finally, the examiner essentially stated that even if the callus was considered a disability, it was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA care.  A callus formation would be a reasonably foreseeable event by VA providers.  

The Board finds that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional right great toe disability.  This conclusion is supported by the October 2008 VA primary care record which showed examination of the skin and extremities as normal and the findings by the August 2011 VA examiner.  

As explained above, an essential element for a successful § 1151 claim is actual disability and in determining whether the Veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical and surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(b).  

Here, in May 2004, the Veteran had pain in the right great toe prior to his surgery.  The evidence shows after the hardware was removed in October 2004, he no longer had pain and was pain free since the surgery.  This is supported by the October 2008 VA primary care record.  As the examiner explained in the August 2011 opinion, the Veteran had no pain on palpation and his callus was not considered disabling in February 2009.  The Veteran's gait was also unaffected.  After comparing the Veteran's condition before and after his surgeries, the Board finds there is no requisite disability of the right great toe.  Id.  

Further, even if a callus was considered a disability, there is no showing it was caused by VA treatment, as the August 2011 examiner stated that such a condition can form by natural progression in any case.  38 C.F.R. § 3.361(c)(1).  Finally, the examiner concluded that even if the callus resulted from VA surgery and medical care, it was not due to any fault on the part of VA caregivers and was not unforeseeable.  

The Board finds that the competent evidence of record shows Veteran does not have an additional disability and does not show a causal nexus between the VA treatment and any disability.  It follows there is no fault by VA in the surgical or medical treatment of the Veteran which could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  In view of the foregoing, the Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 is not established.  A preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right great toe disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


